Case 2:20-cv-04110-GRB-ST Document 1-2 Filed 09/02/20 Page 1 of 11 PageID #: 6




                   EXHIBIT A
Case 2:20-cv-04110-GRB-ST Document 1-2 Filed 09/02/20 Page 2 of 11 PageID #: 7


  I' -




   DISTRICT COURT OF THE STATE OF NEW YORK

   COUNTY OF SUFFOLK,


   MICHAEL MINTZ,

                         Plaintiff                SUMMONS

                                                  Index No. Cv/                      lipJ
                                                 Plaintiffs' Residence Address:

                     -against-                   281 Collington Drive

    RADIUS GLOBAL SOLUTIONS,                      Ronkonkoma, NY 11779

                                 Defendant,

                                                        X

    Defendant's Address:                      Basis of Venue: Plaintiff's Address

    50 West Skippack Pike
    Ambler, PA 19002                                                         .




    To the above named Defendant(s):

         YOU ARE HEREBY SUMMONED and required to appear in the                   v

    District Court of the County of Suffolk, at the office of the Clerk of

    said Court, at 1850 New York Avenue, Huntington Station, New York

     11746, in the County of Suffolk, State of New York, by serving an

     answer to the annexed complaint upon Plaintiffs attorney, at the

     address stated below, or if there is no attorney, upon the Plaintiff at the

     address stated above; upon your failure to answer, judgment will be

     taken against you for the relief demanded in the complaint, together
     Case 2:20-cv-04110-GRB-ST Document 1-2 Filed 09/02/20 Page 3 of 11 PageID #: 8
W:




         with the costs of this action.

         DATED:           £.§   ,2020




                                                       Edward B. Geller, Esq.

                                                       Edward B. Geller, Esq., P.C.

                                Of Counsel to M. Harvey Rephen & Associates, P.C.

                                                      Attorney for Plaintiff

                                                      15 Landing Way

                                                      Bronx, New York 10464

                                                      Teh{S14)473-G7S3




         NOTE: The law or rules of court provide that:

            (a) If this summons is served by its delivery to you or (for a
                corporation), an agent authorized to receive service personally
     1?
     I    Case 2:20-cv-04110-GRB-ST Document 1-2 Filed 09/02/20 Page 4 of 11 PageID #: 9

     %
     I-

     w.
     I
                   within the County of Suffolk, you must answer within 20 days
                   after such service; or
               (b) if this summons is served otherwise than as designated in
                   subdivision (a) above, you are allowed 30 days to answer after          t
                   the proof of service is filed with the Clerk of this Court.
               (c) You are required to file a copy of your answer together with
                   proof of service with the Clerk of the District in which the action
                   is brought   within ten days of the service of this answer.




1




                                                                                           r




!i
Case 2:20-cv-04110-GRB-ST Document 1-2 Filed 09/02/20 Page 5 of 11 PageID #: 10




     DISTRICT COURT STATE OF NEW YORK
     SUFFOLK COUNTY
                                                    X

     MICHAEL MINTZ ,                                     INDEX NO.:
                               Plaintiff.

                  -against-                               COMPLAINT

                                       Plaintiff,



      RADIUS GLOBAL SOLUTIONS,
                               Defendant(s).
                                                     X

            PLAINTIFF NIICHAEL NIINTZ (-Plaintiff'), by   and through his attorneys, M.

      Harvey Rephen & Associates, P.C. by Edward B. Geller, Esq., P.C., Of

      Counsel, as and for his Complaint against the Defendant Radius Global

      Solutions, (hereinafter referred to as "Defendant", respectfully sets forth,

      complains and alleges, upon information and belief, the following:

                  INTRODUCTION/PRELIMINARY STATEMENT

            1.    Plaintiff brings this action on his own behalf for damages and

                  declaratory and injunctive relief arising from the Defendant's

                  violation(s) of Section 1692 et.seq. of Title 15 of the United States

                  Code, commonly referred to as the Fair Debt Collection Practices

                  Act ("FDCPA").
     i;                   11
          Case 2:20-cv-04110-GRB-ST Document 1-2 Filed 09/02/20 Page 6 of 11 PageID #: 11




     i
     §
                                                      PARTIES


                     2.        Plaintiff Michael Mintz is a resident of the State of New York,


               residing at 281 Collington Drive, Ronkonkoma, New York 1 1779.


                                Defendant Radius Global Solutions is a Pennsylvania company

               engaged in the business of debt collecting located at 50 West Skippack Pike,


               Ambler, PA 19002.


                                Plaintiff is a "consumer" as the phrase is defined and used in the

V'
               FDCPA under 15 DSC Section 1692a(3).


                     5.         The Defendant is a "debt collector" as the phrase is defined and


               used in the FDCPA under 15 USC Section 1692a (6).


                                            FACTUAL ALLEGATIONS


                     6.    Plaintiff repeats, reiterates and incorporates the allegations contained


               in paragraphs numbered "1" through "5" herein with the same force and effect


               as if the same were set forth at length herein.


                     7.        Upon information and belief, Defendant, on behalf of a third-party,


               began efforts to collect an alleged consumer debt from the Plaintiff.


                     8.    Upon infonnation and belief, and better known to the Defendant, the


               Defendant began its collection efforts and campaign of communications with


               the Plaintiff by placing phone calls to the Plaintiff.
    i
    g
    i    Case 2:20-cv-04110-GRB-ST Document 1-2 Filed 09/02/20 Page 7 of 11 PageID #: 12
                            &                                            —




    ®y




R


m



V                    9.         The Plaintiff placed a call to Defendant on December 2, 2019 and


              was connected with a representative. The Plaintiff gave the representative his


              claim number in order to locate his account.


                     10.           During the Plaintiffs conversation with the Defendant, the


              Defendant's representative made several false, deceptive, misleading, and


              unfair statements.


                      11.       The Defendant is a debt collector but refused to tell the Plaintiff


               whether or not the account was in collections and stated that HIPPA Law does


               not allow her to state if it is in collections. HIPPA Law does not prevent a debt


               collector attempting to collect a debt from stating if the account is in


               collections.

                      12. The Defendant's representative, in response to the Plaintiffs attempt


               to dispute the debt, stated that the Plaintiff had to put in a valid reason to


               dispute. This statement is false and the Plaintiff can dispute the debt if he does


               not believe it is correct. The Defendant's refusal to take the dispute and state


               that Plaintiffs dispute is not valid is unfair and misleading.


                      13.       The Defendant's representative further falsely stated that if it was


               disputed in writing the debt would not go back into its system to collect. There


               is no requirement that the dispute be in writing unless the consumer wants
    m
             Case 2:20-cv-04110-GRB-ST Document 1-2 Filed 09/02/20 Page 8 of 11 PageID #: 13
    m
         .




     I
    i'

    i

    ?•             validation and the Plaintiff did not want validation.

V                                               FIRST CAUSE OF ACTION


                                                   (Violations of the FDCPA)


                          14.       Plaintiff repeats, reiterates and incorporates the allegations


                   contained in paragraphs numbered "1" through "13" herein with the same force


                   and effect as if the same were set forth at length herein.


                          15.    15 USC Section 1692e-preface and e (10) prohibits the use of any


                   false, deceptive or misleading representations in connection with the collection


                   of a debt.


                          16.   Defendant violated 15 USC Section 1692e-preface and e(10) by:


                   a: refusing to tell the Plaintiff if the account was in collections and stating that


                   HIPPA Law does not allow her to state if it is in collections. HIPPA Law does


                   not prevent a debt collector attempting to collect a debt from stating the account


                   is in collections.


                   b.    The Defendant, in response to the Plaintiffs attempt to dispute the debt,


                   stated that the Plaintiff had to have a valid reason to dispute. This statement is


                   false as the Plaintiff can dispute the debt if he does not believe it is correct. The


                   Defendant's refusal to take the dispute and state that Plaintiffs reason for a


                   dispute is not valid is unfair and misleading.


                   c.   The Defendant further falsely stated that if it was disputed in writing the
         Case 2:20-cv-04110-GRB-ST Document 1-2 Filed 09/02/20 Page 9 of 11 PageID #: 14
     I
     7


                                                                                                       \

                                                                                                       \


     i
     i
     :         debt would not go back into its system to collect. There is no requirement that
     ;


w"             the dispute be in writing unless the consumer wants validation and the Plaintiff
                                                                                                       i

               did not want validation.

                                                                                                       r
                17.     15 USC Section 1692 f-preface prohibits a debt collector from using any


               unfair or unconscionable means in connection with the collection of a debt.


                1 8.   The Defendant violated 1 5 USC Section 1 692 f preface by:


               a. refusing to tell the Plaintiff if the account was in collections and stating that


               HIPPA Law does not allow her to see if it is in collections.      HIPPA Law does
                                                                                                       r

               not prevent a debt collector attempting to collect a debt from stating if the
                                                                                                       i


               account is in collections.


               b.      in response to the Plaintiff's attempt to dispute the debt Defendant stated


               that the Plaintiff had to put in a valid reason to dispute. This statement is false
i


               as the Plaintiff can dispute the debt if he does not believe it is correct.      The

               Defendant's representative's refusal to take the dispute and state that the reason


                for a dispute is not valid is unfair and misleading.


               c.      the Defendant's representative further falsely stated that if it was disputed


                in writing the debt would not go back into their system to collect. There is no

                requirement that the dispute be in writing unless the consumer wants validation            t




                and the Plaintiff did not want validation.


                19.    As a result of Defendant's violations of the FDCPA, the Plaintiff has been
     I
     fe   Case 2:20-cv-04110-GRB-ST Document 1-2 Filed 09/02/20 Page 10 of 11 PageID #: 15
    1
      m
    a



    i
     f;




    &v.
    r            damaged and is entitled to damages in accordance with the FDCPA.
r


                                            PRAYER FOR RELIEF


                       WHEREFORE, Plaintiff demands judgment from the Defendant as
                 follows:
                       A.    For actual damages provided and pursuant to 15 USC Section 1692k
                            (a)( 1 ) in the amount of SI 0.000.00;
                       B. For statutory damages provided and pursuant to 15 USC Section 1692
                          (2)(A);
                       C. For statutory damages provided and pursuant to 15 USC Section 1692
                            k(2)(B):
                       D. For attorneys'   fees and costs provided and pursuant to 15 USC
                          Section 1692 (a)(3);
                       E. A declaration that the Defendant's practices violated the FDCPA;
                       F. For any such other and further relief, as well as further costs, expenses
                            and disbursements of this action, as this Court may deem just and
                            proper.




                 Dated: July 28, 2020
                                                            Respectfully submitted,


                                                            Bv:
                                                                  Edward B. Geller, Esq.
                                                             Edward B. Geller, Esq., P.C.,
                                            Of Counsel to M. Harvey Rephen & Associates, P.C.
                                                                  1 5 Landing Way
                                                                  Bronx, New York 10464               !


                                                                  Phone: (914)473-6783
                                                                  Email: epbhufaol.com
                                                                  Attorney for Plaintiff
                     Case 2:20-cv-04110-GRB-ST Document 1-2 Filed 09/02/20 Page 11 of 11 PageID #: 16




        I;
        i!
        I
        r
        w
        i


                                                                AFFIRMATION




                             I, Michael Mintz, under the penalty of perjury, depose and say:




[                                    1 am the Plaintiff in the above entitled action. I have read the

                             foregoing Complaint and know the contents thereof. The same are true to my

                             knowledge, except as to matters therein stated to be alleged on information and

                             beiief and as to those matters I believe them to be true.
    I
    ;


    t                                                                    >>/
                                                                                                               i
    i                                                                     /toi
    I
    J                                                              Michael Mintz

i




             !
                              Sworn to before me this 2-j      day of                        2020




                 !              itary Public                      JENNIFER LWEISSWAN
                                                              notary public, state OF NEW YORK
                                                                  Kegfstntion No. 01 WC62«554
                                                                    Qualified in Suffolk County.
                                                                Conuniision Empires July 2. 20 £yO
